Judgment Criminal Division of the Supreme Court, Bronx County (Peter J. Benitez, J.), rendered December 7, 2005, convicting defendant, after a nonjury trial, of attempted petit larceny, attempted criminal possession of stolen property in the fifth degree and harassment in the second degree, and sentencing her to a term of probation of one year and a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. Evidence credited by the court established each element of the crimes of which defendant was convicted, and we have considered and rejected defendant’s arguments to the contrary. Concur—Tom, J.P., Andrias, Nardelli, Catterson and Moskowitz, JJ.